Citation Nr: 9917994	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  93-19 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from October 1984 to July 
1987.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the St. Petersburg, Florida, Regional Office (hereinafter 
RO).  The case was remanded by the Board for additional 
development in November 1997.  As described in detail below, 
the claim has been returned to the Board for consideration 
based on the record as now developed.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO to the extent possible. 

2.  Neither ankylosis of a knee or hip is demonstrated, nor 
is a lower extremity shown to be shortened 3 1/2 inches or 
more due to a service connected disability.  

3.  Complete paralysis of the external popliteal nerve due to 
a service connected disability causing foot drop is not 
shown.

4.  It has not been shown that due to a service connected 
disability, the veteran has the anatomical loss or loss of 
use of a foot, nor is functioning of a foot shown to be so 
limited due to a service connected disability that the 
veteran would be equally well-served by an amputation below 
the knee with use of a suitable prosthetic appliance.


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile are not met.  38 U.S.C.A. §§ 1114, 3901, 3902, 
5107 (West 1991); 38 C.F.R. §§ 3.350, 3.808, 4.63 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist Issues

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied, based on the analysis below, that the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) has been fulfilled.

In making the determination that the duty to assist has been 
fulfilled, the Board has considered the contention of the 
veteran's representative that because of a recent decision of 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter Court), Stegall v. West, 11 Vet. App. 268 
(1998), this case must be remanded because the RO did not 
complete the development requested by the Board in the 
November 1997 Remand.  In this regard, the veteran's 
representative contends that the veteran should have been 
informed of the negative consequences with respect to the 
adjudication of his claim if he refused to attend a VA 
examination.  The veteran's representative has also found 
fault with the efforts of the RO to obtain VA outpatient 
treatment records as well as the failure of the RO to inform 
the veteran or his representative of the fact that VA 
outpatient treatment records were not obtained.  A review of 
the evidence of record, however, reveals that the veteran was 
informed of the negative consequences with regard to the 
adjudication of the claim on appeal should he fail to report 
to the VA examination requested by the Board in the November 
1997 Remand by way of an August 1998 letter.  This letter 
informed him the veteran that he was being scheduled for a VA 
examination and indicated that failure to attend the 
examination could result in the denial of his claim. 

With regard to the RO's failure to obtain VA outpatient 
treatment records, the veteran did not respond to a letter 
mailed to the veteran by the RO in February 1998 requesting 
that he provide the dates of any VA outpatient treatment 
pertinent to his appeal.  It is not apparent from the other 
documents on file that there was in fact specific VA 
treatment.  Thus, as there is no specific evidence of record 
indicating that there are any VA outpatient treatment records 
that have not been obtained.  Moreover, the Court has stated 
that the duty to assist is not a "one way street" in which 
the veteran may "passively wait" for the assistance of the 
VA, Wood v. Derwinski, 1 Vet.App. 190, 193 (1991), the Board 
concludes that given the failure of the veteran to provide 
the dates of any additional pertinent VA outpatient 
treatment, the additional delay in the adjudication of the 
veteran's appeal which would result from another remand to 
search for VA outpatient treatment records that may not exist 
would not be justified.  Finally, as it was the inaction of 
the veteran himself that was largely responsible for the 
failure of the RO to obtain any VA outpatient treatment 
records that may exist the failure of the RO to inform the 
veteran of the "negative results" of the search for VA 
outpatient treatment records cannot reasonably said to 
warrant another remand.  There was in fact no "search" as 
it is not indicated in the current file that there any 
records of treatment for which to "search."  As such no 
further notice to the appellant is in order.

II.  Legal Criteria and Analysis

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands.  For adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips due to service connected disability is sufficient 
for entitlement to financial assistance.  38 U.S.C.A. §§ 
3901, 3902; 38 C.F.R. § 3.808.  Adaptive equipment which is 
necessary to insure that the eligible person will be able to 
operate the automobile or other conveyance in a manner 
consistent with such person's safety shall be provided.  
38 U.S.C.A. § 3902(b)(1).  The term adaptive equipment 
includes that special equipment necessary to assist the 
eligible person to get into and out of the vehicle.  
38 U.S.C.A. § 3901.

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

With the above legal criteria in mind, the facts and 
contentions will be summarized.  Service connection is in 
effect for residuals of a burst fracture at L2 with a lateral 
compression fracture at L1, rated as 60 percent disabling, 
and residuals of a Chopart's dislocation or the right foot, 
rated as 20 percent disabling.  The veteran contends, in 
essence, that due to service-connected disability, his 
ability to drive is impaired due to weakness and loss of 
sensation in the lower extremities, especially in the right 
leg and foot.  He testified at a March 1993 hearing that 
while he can use his left leg "to a degree" while driving, 
he often has to use his hand to lift his leg from the 
accelerator to the brake pedal.  The veteran also testified 
that he must utilize a hand brake due to the disability in 
his lower extremities, and has specifically requested 
assistance from the VA in obtaining hand controls for his 
automobile 

Examining the pertinent clinical evidence of record, reports 
from the most recent VA examination conducted in September 
1996 indicated that X-rays of the right ankle showed a slight 
valgus angulation of the talar dome and degenerative changes.  
X-rays of the right foot showed severe degenerative changes 
and apparent malposition of multiple joints in the right 
foot.  No neurological deficits were shown upon examination 
of the lumbar spine, and motor testing of the lower 
extremities showed no gross abnormality.  Strength was said 
to be "excellent" bilaterally with hip flexion, knee 
flexion and extension, and plantar ankle flexion and 
dorsiflexion.  Pain was elicited with movement of the right 
ankle.  Extensor hallucis longus functioning was intact 
bilaterally with "good" strength but slight pain on the 
right side.  Deep tendon patellar reflexes were "2/4" 
bilaterally.  Achilles tendon reflexes were also measure at 
"2/4." 

Sensory testing conducted at the September 1996 VA 
examination was "equivocal," with intact sensation to sharp 
and light touch but "subjective" decreased sensation in the 
L5 dermatome, more pronounced on the right side than the 
left.  The diagnoses included, "[s]evere post-traumatic 
degenerative arthritis with essentially no hindfoot motion in 
the right hindfoot."  The physician who conducted this 
examination found the veteran's right foot deformity to be a 
permanent disability that will cause him severe pain with any 
type of prolonged standing, carrying, and lifting.  This 
physician also stated that it was unlikely that the veteran 
would be able to perform any type of work which would require 
him to be on his feet.  

A review of the VA outpatient clinic records dated through 
October 1996 reflects treatment for disability associated 
with the service connected right foot and back disorders.  
The clinical findings with regard to the lower extremities 
contained in these reports were consistent with those shown 
at the October 1996 VA examination.  

Applying the pertinent legal criteria to the clinical 
evidence summarized above, this evidence, while demonstrating 
a significant if not severe disability in the right lower 
extremity, does not in the opinion of the Board contain 
clinical findings from which it could reasonably be concluded 
that the veteran has service-connected disability that 
results in any of the examples or criteria listed under 
38 C.F.R. §§ 3.350 or 3.808 such as "complete ankylosis of 
two major joints of an extremity," "extremely unfavorable 
ankylosis of the knee," or "shortening of the lower 
extremity of 3 1/2 inches or more.  Moreover, "complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop" is not demonstrated.  Given these 
findings, entitlement to adaptive equipment under the 
provisions of 38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808 is 
not warranted, as the benefits provided by these provisions 
require a finding of ankylosis of one or both knees or one or 
both hips due to service connected disability.  

In short, there is nothing of record to suggest that the 
disability picture associated with the lower extremities 
equates with the severe level of disability required for a 
finding of "loss of use" of a foot.  In making this 
determination, the Board notes that while the diagnoses 
following the most recent VA examination included the 
assertion that there was essentially no right "hindfoot" 
motion, the findings with regard to strength, sensation and 
reflexes in the right foot shown by the September 1996 VA 
examination were not reflective of such disability as to 
equate with "loss of use" as that term is defined by the 
regulatory provisions discussed above.  Thus, while the Board 
has carefully considered the contentions and testimony 
submitted by and on behalf of the veteran, the controlling 
factor in the denial of the veteran's claim is the lack of 
evidence reasonably suggestive of "loss of use" of an 
extremity or ankylosis of a lower extremity due to service-
connected disability.  As the governing pertinent provisions 
of 38 U.S.C.A. §§ 3901, 3902 and 38 C.F.R. §§ 3.350, 3.808, 
4.63 require a showing of such service-connected disability, 
the claim must be denied.  


ORDER

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



